Locher, J.,
concurring in part and dissenting in part. Although I concur with the majority in its disposition of the aggravated burglary issue, I must dissent from that part of the court’s decision which finds Mrs. Mowery competent to testify against appellee, her husband, as to the aggravated murder charge against him.
The language embodied in Evid. R. 601 is clear and unambiguous: “Every person is competent to be a witness except: * * * (B) A spouse testifying against the other spouse charged with crimes except crimes against the testifying spouse or the children of either * * There is no room for interpretation; a spouse simply may not, as the trial court permitted in the case at bar, testify against the other spouse in a criminal proceeding where a crime against a third party is alleged.
I sympathize with the highly laudatory objectives of the majority, but I feel that this court has erred in its selection of a means to effectuate the desired end. This court is responsible, subject to the veto power of the General Assembly, for enacting rules, including those of evidence, to govern procedure in the state court system. I suggest that it is in this capacity alone that we may properly act to remedy the apparent injustice that has resulted from the present wording of Rule 601.
We should not hesitate to mount a direct assault on the rule of procedure that has spawned this controversy. Indeed, we are empowered to and must do so. Clearly, the proper amendment or modification of Rule 601 is a vastly preferable alternative to the option taken by the court — a blatant disregarding of the rule’s present language. The latter approach can only lead to the diminution of the force and effect of all court-enacted rules in the eyes of both the legal community and the general public.